Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 1 of 21 PageID #: 8557




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 OYSTER OPTICS, LLC,                              §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §   CIVIL ACTION NO. 2:19-CV-00257-JRG
                                                  §
 INFINERA CORPORATION, CORIANT                    §
 NORTH AMERICA, LLC, CORIANT                      §
 OPERATIONS, INC., CORIANT (USA)                  §
 INC.,                                            §
                                                  §
                Defendants.                       §

                             MEMORANDUM OPINION AND ORDER

       Before the Court are cross-motions for summary judgment filed by Plaintiff Oyster Optics,

LLC (“Oyster’s MSJ”) (Dkt. No. 104) and Defendants Infinera Corp., Coriant North America,

Coriant Operations, and Coriant (USA) Inc. (“Defendants’ MSJ”) (Dkt. No. 110) (together, the

“Cross MSJs”). After careful consideration of the briefing (Dkt. Nos. 104, 110, 134, 146, 165, 175,

185, 191) and the arguments presented at the February 11, 2021 hearing (see Dkt. No. 240), and

for the reasons stated herein, the Court concludes that Oyster’s MSJ should be GRANTED and

Defendants’ MSJ should be DENIED.

I.     INTRODUCTION

       Plaintiff Oyster Optics, LLC (“Oyster”) sued Defendants Infinera Corp. (“Infinera”),

Coriant North America, Coriant Operations, and Coriant (USA) Inc. (collectively, “Coriant”)

(together with Infinera, “Defendants”), alleging infringement of U.S. Patent No. 6,665,500 (the

“’500 Patent” or the “Asserted Patent”). (Complaint, Dkt. No. 1). In each of the Cross MSJs, the

Court is asked to answer the same two questions. First, the Court is asked to determine whether

Defendants have an express license to the ’500 Patent under a 2018 Settlement and License
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 2 of 21 PageID #: 8558




Agreement between Oyster and Coriant (the “Oyster-Coriant Agreement” or “OCA”, (Dkt. No.

104-2)). (Dkt. No. 104 at 2; Dkt. No. 110 at 2). Second, if there is no express license under the

OCA, the Court is asked to determine whether Defendants nonetheless have an implied license to

the ’500 Patent. (Dkt. No. 104 at 2; Dkt. No. 110 at 2). The parties agree that there are no contested

issues of fact, and ask the Court to answer these questions as a matter of law. (See Proposed Joint

Pretrial Order (“JPTO”), Dkt. No. 220, at 14–15, 17–18). After considering the uncontested facts

and the relevant legal authorities, the Court concludes that the ’500 Patent is neither expressly

licensed nor impliedly licensed to Defendants under the OCA.

II.    BACKGROUND

       A.      The Prior Litigation

       The following facts are uncontested. Oyster sued Coriant, Infinera, and others for patent

infringement in 2016 and 2018. See Oyster Optics, LLC v. Infinera Corp., No. 2:18-cv-206, 2019

WL 2603173, at *1 (E.D. Tex. June 25, 2019). Oyster and Coriant settled their claims in June of

2018. Id. As a result of that settlement, Oyster and Coriant entered into a Settlement and License

Agreement (the OCA). Id. The OCA granted to Coriant and its “Affiliates” a “royalty-free,

irrevocable, perpetual, and fully paid-up license” to the “Licensed Patents,” (OCA § 4.1), and

released Coriant and its “Affiliates” from “any and all claims . . . based on the Licensed Patents”

that “aris[e] from activities” in the United States “up to” and “prior to” June 27, 2018, (OCA §

3.1). The OCA defines “Affiliate” as “any Person, now or in the future, which ... (ii) has Control

of a Party hereto.” (OCA § 1.1). “Control” means “that fifty percent (50%) or more of the

controlled entity’s shares or ownership interest representing the right to make decisions for such

entity are owned or controlled, directly or indirectly, by the controlling entity.” (OCA § 1.1).




                                                  2
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 3 of 21 PageID #: 8559




       In October of 2018, Infinera acquired Coriant. (JPTO at 15). Infinera then moved for

summary judgment against Oyster’s claims. Oyster, 2019 WL 2603173, at *1. By virtue of the

acquisition, Infinera reasoned that it now had “Control” over Coriant, and therefore was an

“Affiliate” of Coriant. Id. The Court agreed with Infinera. Construing the OCA under New York

contract law, the Court concluded that Infinera was indeed an “Affiliate” of Coriant, and that

Infinera had a license to the “Licensed Patents,” which included the patents asserted in that suit.

Id. at *4–5. The Court granted summary judgment. Id. at 11. On February 11, 2021, the Federal

Circuit affirmed this Court’s construction of the OCA and grant of summary judgment. Oyster

Optics, LLC v. Infinera Corp., No. 2019-2179, 2021 WL 509665 (Fed. Cir. Feb. 11, 2021).

       B.      This Dispute

       At issue here is the scope of the term “Licensed Patents” as used in the OCA. In relevant

part, the OCA defines “Licensed Patents” as follows:

       “Licensed Patents” means: (i) the Patents-in-Suit (including without limitation all
       applications therefor); and (ii) any and all classes and types of related U.S. patents,
       U.S. patent applications and U.S. patent rights including without limitation all
       divisions, continuations, continuations-in-part, reissues and reexaminations or
       extensions of such patents and patent applications. Notwithstanding the foregoing,
       Licensed Patents include, without limitation, the patents and applications set forth
       in Appendix B.

(OCA § 1.3). The “Patents-in-Suit” are defined as including “U.S. Patent Nos. 6,594,055;

6,469,816;   6,476,952;    7,099,592;    8,913,898;    7,620,327;    8,374,511;    and   9,363,012.”

(OCA pmbl. ¶ 2). Appendix B to the OCA lists those eight patents plus a ninth, U.S. Patent No.

9,749,040. Under the Court’s prior summary judgment order, Defendants have a license to each of

these patents and any other “Licensed Patents” under the OCA.

       It is not disputed that the ’500 Patent, the only patent asserted in the instant suit, is not

listed in the definition of “Patents-in-Suit,” in Appendix B, or anywhere else in the OCA. It is also



                                                 3
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 4 of 21 PageID #: 8560




not disputed that the ’500 Patent does not share a priority relationship with any of the listed

“Patents-in-Suit.” It is not a division, continuation, continuation-in-part, reissue, reexamination, or

extension of any of those patents. Defendants contend, however, that the meaning of the term

“related U.S. patents” in the OCA is broad enough to encompass the ’500 Patent, making it a

“Licensed Patent,” and thus barring Oyster’s instant patent infringement claims. (Dkt. No. 110 at

1). In the alternative, Defendants argue that the equitable doctrine of implied license applies with

the same result.

III.   LEGAL STANDARDS

       A.      Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The parties agree that there are no contested issues of fact and ask the Court to rule on both

issues as a matter of law. (Dkt. No. 220 at 17–19).

       Defendants’ express license and release defense bears on interpretation of the OCA. It is

not disputed that the construction of the OCA is governed by New York law. (See OCA § 9); see

also Oyster, 2019 WL 2603173, at *2. Contract interpretation is a question of law and may be

appropriately resolved by summary judgment. See Adirondack Transit Lines, Inc. v. United

Transp. Union, 305 F.3d 82, 85 (2d. Cir. 2002) (applying New York contract law); Riverside S.

Planning Corp. v. CRP/Extell Riverside, L.P., 920 N.E.2d 359, 404 (N.Y. 2009). Whether an

implied license exists is also a question of law. Wang Labs., Inc. v. Mitsubishi Elecs. Am., Inc.,

103 F.3d 1571, 1580 (Fed. Cir. 1997); Met-Coil Sys. Corp. v. Korners Unlimited., Inc., 803 F.2d

684, 687 (Fed. Cir. 1986). As the parties agree that the Cross MSJs only present questions of law,

both questions are susceptible to resolution on motion for summary judgment.



                                                  4
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 5 of 21 PageID #: 8561




          B.     Contract Interpretation

          Under New York law, a contract must be construed in accordance with the parties’ intent.

Schron v. Troutman Sanders LLP, 986 N.E.2d 430, 433 (N.Y. 2013). The best evidence of the

parties’ intent is what is written in the contract. Id. Thus, a written agreement that is complete,

clear, and unambiguous must be enforced according to the plain meaning of its terms. Id. A court

may only look beyond the four corners of a document if it finds an ambiguity in the contract terms.

Id.

          Whether a contract is ambiguous is a question of law. Riverside, 920 N.E.2d at 404. To

determine whether a contract is ambiguous, a court must look at the whole of the contract’s four

corners, but not beyond. Id. “Particular words should be considered, not as if isolated from the

context, but in the light of the obligation as a whole and the intention of the parties as manifested

thereby. Form should not prevail over substance and a sensible meaning of words should be

sought.” Id. (quoting Atwater & Co. v. Panama R.R. Co., 159 N.E. 418 (N.Y. 1927)). A contract

is ambiguous if, when read as a whole, it fails to disclose its purpose or the parties intent, or when

a term is susceptible to two reasonable interpretations. Ellington v. EMI Music, Inc., 21 N.E.3d

1000, 1003 (N.Y. 2014). When words used in a contract have a precise, definite, and well-

understood meaning in the law, they must be given that meaning unless the context of the contract

indicates otherwise. See Nau v. Vulcan Rail & Constr. Co., 36 N.E.2d 106, 111 (N.Y. 1941).

          The parol evidence rule, which bars the use of extrinsic evidence to vary the terms of a

contract, applies with full force when a contract contains a merger clause. Riverside, 920 N.E.2d

at 404.




                                                  5
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 6 of 21 PageID #: 8562




       C.      Express License and Release

       “A patent grants its owner the right to exclude others from making, using, or selling the

patented invention. However, all or part of the right to exclude may be waived by granting a

license, which may be express or implied.” Carborundum Co. v. Molten Metal Equip. Innovations,

Inc., 72 F.3d 872, 878 (Fed. Cir. 1995) (internal citations omitted). “[A] patent license agreement

is in essence nothing more than a promise by the licensor not to sue the licensee” and “can be

written to convey different scopes of promises not to sue, e.g., a promise not to sue under a specific

patent, or more broadly, a promise not to sue under any patent the licensor now has or may acquire

in the future.” Spindelfabrik Suessen-Schurr, Stahlecker & Grill GmbH v. Schubert & Salzer

Maschinenfabrik Aktiengesellschaft, 829 F.2d 1075, 1081 (Fed. Cir. 1987).

       Similarly, a patent owner may, by agreement, promise not to assert claims based on conduct

that arose at a particular time and place. Such promises are known as “releases” from liability. See,

e.g., Dinesol Bldg. Prod., Ltd. v. Tapco Int’l, Inc., 201 F. App’x 764, 766 (Fed. Cir. 2006)

(determining “whether the Settlement Agreement released Dinesol from claims that its custom

plastic shutters infringe Tapco’s shutter patents”).

       Generally, licenses apply prospectively and releases apply retroactively. See, e.g., Schering

Corp. v. Roussel-UCLAF SA, 104 F.3d 341, 345 (Fed. Cir. 1997) (explaining that “the license

grants full protection against a claim of future infringement” and that to deprive another from “the

right to sue for past damages for past infringement” “would require a release, not a license”);

Murray-Gardner Mgt. v. Iroquois Gas Transmission Sys., 646 N.Y.S.2d 418, 419 (App. Div. 3d

Dep’t 1996) (“Another applicable principle is that releases bar suits on causes of action arising on

or prior to the date of their execution but will not bar subsequent claims unless they are specifically

embraced within the release or fall within the fair import of its terms.”). However, any such



                                                  6
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 7 of 21 PageID #: 8563




limitations are a matter of contract interpretation under the governing law. See e.g., Realtime Data,

LLC v. T-Mobile USA, Inc., 936 F. Supp. 2d 795, 801–04 (E.D. Tex. 2013) (interpreting license

and release provisions under New York law).

       D.      Implied License

       Implied license is a defense that derives from principles of legal estoppel. Cheetah Omni

LLC v. AT&T Servs., Inc., 949 F.3d 691, 695–96 (Fed. Cir. 2020). When a licensor has granted a

definable license right in exchange for valuable consideration, legal estoppel prevents the licensor

from derogating the licensee’s rights. Id.; AMP Inc. v. United States, 389 F.2d 448, 452 (Ct. Cl.

1968). The Federal Circuit has interpreted legal estoppel to provide an implied license to practice

a patent that is “broader than, and necessary to practice” an expressly licensed patent. TransCore,

L.P. v. Elec. Transaction Consultants Corp., 563 F.3d 1271, 1278 (Fed. Cir. 2009). Continuations

of an expressly licensed patent are presumptively impliedly licensed “absent a clear indication of

mutual intent to the contrary” in the license contract. General Protecht Grp. Inc. v. Leviton Mfg.

Co., Inc., 651 F.3d 1355, 1362 (Fed. Cir. 2011). The implied license is presumed in that case

because “by definition, . . . continuations can claim no new invention not already supported in the

earlier issued patents.” Id. at 1361.

IV.    DISCUSSION

       A.      Express License

       The express license issue centers on the scope and meaning of “Licensed Patents” under

the OCA. The OCA grants to Coriant and its Affiliates (such as Infinera) a license to the “Patents-

in-Suit” and “any and all classes and types of related U.S. patents[.]” (OCA § 1.3 (emphasis

added)). The parties dispute the meaning of the term “related U.S. patents.” Oyster and Defendants




                                                 7
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 8 of 21 PageID #: 8564




both contend this term is unambiguous; yet, each ascribes to it a different meaning and the parties

arrive at opposite results.

         Defendants argue that the ’500 Patent is “related” to at least some of the OCA’s “Patents-

in-Suit,” namely the ’055, ’592, and ’327 patents, in the sense that they “arose out of the same

work performed at the same time.” (Dkt. No. 110 at 7). They argue that these patents are all

“related” because they share the same sole inventor, same general subject matter, and have

application filing dates “just days apart.” (Id.). According to Defendants, the ’500 Patent and the

listed ’055, ’592, and ’327 patents all derive from “[Inventor Peter] Snawerdt’s late 2000 through

mid-2002 attempts to devise a solution to preventing fiber optic cables from being tapped.” (Id.).1

         Oyster contends that the term “related U.S. patents” under the OCA is limited to those

patents that share a formal priority relationship with the OCA’s “Patents-in-Suit.” Oyster argues

that this must be the case because “related” is a legal term in patent law that refers to patents and

applications that belong to a common priority family.2 Oyster cites both to provisions of the

Manual of Patent Examining Procedure (MPEP) and to Federal Circuit cases where “related” is

given this meaning. E.g., MPEP § 215; Regents of the Univ. of N.M. v. Knight, 321 F.3d 1111 (Fed.

Cir. 2003) Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1306, 1312 (Fed. Cir.

2007); Cheetah Omni, 949 F.3d at 695–96.



1
  Oyster urges the Court to reject Defendants’ body-of-work argument based on a representation that Defendants made
in the prior litigation. In the 2016 litigation, Infinera filed a Daubert motion in which it argued that a license for the
’500 Patent was not comparable to the OCA’s “Patents-In-Suit” because the ’500 Patent is “totally different” from the
’050 Patent and “is not: (a) a patent-in-suit; (b) a family member to any patent-in-suit; or (c) subject to the same
terminal disclaimer as each of the patents-in-suit.” (Dkt. No. 104 at 9 (quoting Case No. 2:16-cv-1302, Dkt. No. 257
at 8)).
2
   Oyster also notes that dictionary definitions of the term “related” describe familial relation. Oyster cites
Dictionary.com, which defines “related” as “1. Associated; connected. 2. Allied by nature, origin, kinship, marriage,
etc.” (Dkt. No. 165 at 2). Oyster also cites Webster’s Dictionary On-Line, “which defines “related” as “[a]llied by
kindred; connected by blood or alliance, particularly by consanguinity.” As patents sharing priority relationships are
deemed to compose a patent “family,” Oyster argue the term “related” in the OCA must mean patents in a patent
family. (Id. at 3).


                                                            8
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 9 of 21 PageID #: 8565




         Defendants respond that the word “related” in the OCA is used “as the word is used in

ordinary English speech” rather than under a technical patent prosecution meaning, which

Defendants contend is “trade usage.” (Dkt. No. 175 at 2–3). Defendants argue that a facially

unambiguous contract cannot be assailed with trade usage and, in any event, trade usage requires

a showing that the language has a “fixed and invariable” meaning in the “industry in question.”

(Id. (citing AG Capital Funding Partners, L.P. v. State Street Bank & Trust Co., 781 N.Y.S.2d 88,

90 (N.Y. App. Div. 2004); Law Debenture Trust Co. of N.Y. v. Maverick Tube Corp., 595 F.3d

458, 466 (2d Cir. 2010))). Defendants contend that Oyster has established neither that the OCA is

ambiguous nor that “related” as the “fixed and invariable” meaning Oyster argues it has. (Id. at 3).

         Defendants also argue that Oyster’s construction ignores the words “including without

limitation.” (Dkt. No. 110 at 8). The OCA’s definition of Licensed Patents encompasses “any and

all classes and types of related U.S. patents . . . including without limitation all divisions,

continuations, continuations-in-part, reissues and reexaminations or extensions of such patents and

patent applications. As the OCA lists every type of priority relationship in Section 1.3, Defendants

contend that the words “including without limitation” must mean that there are some “related U.S.

patents” other than those that share priority relationships with the listed “Patents-in-Suit.” (Dkt.

No. 110 at 8). To conclude otherwise, Defendants contend, would render these words superfluous.

(Id.).

         After reviewing the OCA, the Court agrees with Oyster that the ’500 Patent is not expressly

licensed under the OCA’s unambiguous language. The evidence within the four corners of the

OCA overwhelmingly supports this conclusion.3 A contract is ambiguous when a term is



3
 Both parties also cite to a “Memorandum of Understanding” that preceded the OCA as supporting their position. The
OCA contains a merger clause and, as discussed below, is not ambiguous. Therefore, the parol evidence rule bars
consideration of a predecessor of the OCA, and the Court ignores such parol evidence.

                                                        9
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 10 of 21 PageID #: 8566




 susceptible to two reasonable interpretations or when the contract as a whole fails to disclose the

 parties’ intent. Ellington, 21 N.E.3d at 1003. The term “related U.S. patents,” when read in the

 context of the OCA as a whole, clearly has one reasonable interpretation: patents that that share a

 priority relationship with the OCA’s “Patents-in-Suit.” It is clear from the four corners of the OCA

 that the intent of the drafting parties—Oyster and Coriant—was to settle claims over a limited set

 of patent families, not to license a broader portfolio of technologies, ideas, or inventive subject

 matter.

           1.     The Meaning of “Related” in Patent Law

           “Technical words in a contract must be taken in a technical sense unless the context of the

 instrument or a usage which is applicable clearly indicates a different meaning.” Nau, 36 N.E.2d

 at 111. The contract in Nau concerned an indemnity clause for expenses and liability stemming

 from patent “infringement suits.” Id. at 109. A third party initiated an interference action at the

 patent office, and the plaintiff successfully defended against the interference. Id. at 110. The

 plaintiff then sued the defendant for indemnity, arguing that the interference action was within the

 scope of “infringement suits.” Id. The trial court, after considering much extrinsic evidence,

 submitted the question to a jury. Id. at 110–11. The trial court instructed that “while in the technical

 sense of the law of patents an interference is an entirely different proceeding from a suit for an

 infringement of a patent, the sense in which those words were used in the contract was to be

 determined by [the jury].” Id. at 111. This was error according to the Court of Appeals:

           When connected with patents and patent practice, the words and expressions
           ‘infringement,’ ‘infringement suits,’ ‘interference’ and ‘interference proceedings'
           are words and expressions of art and have a definite, technical and well-understood
           meaning. Both parties, as plaintiff testified, knew the difference in meaning. The
           words ‘infringement’ and ‘interference’ are not synonymous and an ‘interference’
           proceeding is not an ‘infringement suit.’




                                                   10
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 11 of 21 PageID #: 8567




 Id. The Court of Appeals noted that the context of the contract did not indicate that the meaning

 of these legal terms should vary. Id. “It is presumed that the contract, prepared by an attorney, was

 drawn with reference to applicable law.” Id.

        As Oyster notes, “related” has a technical meaning within the parlance of patent law. The

 use of the term “related” in patent law in each instance of use refers to patents that share a priority

 relationship. Usage by the Federal Circuit is consistent with this meaning. E.g., Cheetah Omni,

 949 F.3d at 695–96 (“In TransCore, we interpreted legal estoppel to provide an implied license to

 a related, later-issued patent that was broader than and necessary to practice an expressly licensed

 patent.” (emphasis added)); Endo Pharms. Inc. v. Actavis, Inc., 746 F.3d 1371, 1378 (Fed. Cir.

 2014) (“The Actavis Agreement . . . contains the same ‘continuations, continuations-in-part or

 divisionals’ language . . . . [T]he ’482 patent is completely unrelated to any of the previously

 licensed patents, and is likewise not covered by the agreement.” (emphasis added)); Knight, 321

 F.3d at 1115 (“We find the broad language contained in the [agreements] more than sufficient to

 obligate Scallen and Knight to assign to UNM their . . . inventions and all related patents and

 applications, including the [continuation-in-part] applications.” (emphasis added)).

        In section 1.77 of the MPEP Patent Rules, which instructs applicants on the contents of a

 proper patent application, applicants are instructed to “[c]ross-reference to related applications.”

 37 CFR 1.77(b)(2). Section 1.78, which follows immediately after, makes clear that “related

 applications” are those which share a priority relationship. That section covers “[c]laiming benefit

 of earlier filing date and cross-references to other applications” and expressly instructs applicants

 to make “[c]ross references to other related applications” where appropriate. 37 CFR 1.78(a)(2)(i).




                                                   11
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 12 of 21 PageID #: 8568




         Other sections of the MPEP that are directed to patent examiners also use the term “related”

 in this sense. In Section 215, which discusses priority claims to foreign applications, the MPEP

 explains:

         Where the benefit of a foreign filing date based on a foreign application is claimed
         in a later filed application (i.e., continuation, continuation-in-part, division) or in a
         reissue application, and a certified copy of the foreign application has been filed in
         a parent or related application, it is not necessary to file an additional certified copy
         in the later application.

 MPEP § 215(III) (emphasis added). In section 2001.06, the MPEP states: “[i]f the application

 under examination is identified as a continuation, divisional, or continuation-in-part of an earlier

 application, the examiner will consider the prior art properly cited in the earlier application. The

 examiner must indicate in the first Office action whether the prior art in a related earlier

 application has been reviewed.” MPEP § 2001.06(b) (emphases added). There are numerous other

 examples and each need not be listed here. In each case, context makes clear that the term “related”

 refers to patent applications that share a priority relationship.

         As the Nau court observed, contracts must always be referable to the applicable law. There,

 as here, that law is patent law. The OCA is a patent license that arose out of patent litigation. It

 was drafted, negotiated, and executed between sophisticated parties represented by experienced

 patent counsel. Parties should always be able to rely on the certainty afforded by reference to the

 law that governs the subject matter of the contract. If that were not the case, the value of contracting

 would be seriously impaired. Oyster’s interpretation of the term “related U.S. patents” is therefore

 the sole reasonable interpretation.

         2.      The Context of the Disputed Term

         The context in which “related U.S. patents” is used confirms that the term is limited to

 those patents sharing a priority relationship with the Patents-in-Suit. Section 1.3 of the OCA



                                                    12
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 13 of 21 PageID #: 8569




 defines “related U.S. patents” as “including without limitation all divisions, continuations,

 continuations-in-part, reissues and reexaminations or extensions of such patents.” (OCA § 1.3).

 Each listed relationship is a priority relationship in patent law.

         Defendants argue that the language “including without limitation” means that “related U.S.

 patents” can include relationships other than those listed in the OCA. The Court disagrees.

 Defendants essentially read “including without limitation” as synonymous with “including but not

 limited to.” Those terms are not synonymous. As used here, “including without limitation” means

 there are no exceptions. The OCA defines “related U.S. patents” as “including without limitation

 all divisions, continuations, continuations-in-part, reissues and reexaminations or extensions.”

 (OCA § 1.3 (emphasis added)). The effect of that language is to foreclose any argument that a

 patent sharing a listed priority relationship with a “Patent-in-Suit” is not expressly licensed.

 Similar language is used in the next sentence: “Licensed Patents include, without limitation, the

 patents and applications set forth in Appendix B.” (Id. (emphasis added)). As will be discussed

 below, Appendix B is clearly a closed-ended list.4 Defendants’ interpretation of “related U.S.

 patents,” as including patents that derive from a common body of technical work, is not a

 reasonable interpretation of “related U.S. patents” as used in OCA.

         3.       The Intent of the Parties

         Reading the OCA as a whole, it is clear that Oyster and Coriant intended to contract for a

 license to a discrete set of patent families to settle litigation. They did not, as Defendants’

 interpretation would have it, intend to contract for an open-ended license to a portfolio of

 technologies, ideas, or inventive subject matter.



 4
   Even if “related U.S. patents” did somehow encompass more than the listed relationships—all of which are priority
 relationships—Defendants have not explained how it could encompass something drastically different from a priority
 relationship.

                                                         13
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 14 of 21 PageID #: 8570




                a.      The OCA is a Settlement License

        The preamble, terms, and appendices of the OCA make clear that it is not only a patent

 license, but a settlement license. The formal title of the OCA is “Settlement and License

 Agreement.” The preamble characterizes the defined “Patents-in-Suit” as patents asserted by

 Oyster “in litigation pending in the United States District Court for the Eastern District of Texas,

 Lead Case No. 2:16-cv-01302-JRG-RSP (‘Litigation’).” (OCA pmbl. ¶ 2). The “Litigation” is

 referenced throughout the OCA, and section 2 of the OCA required Oyster and Coriant to “cause

 the Litigation to be dismissed” within seven days of the OCA’s “Effective Date.” Appendix C to

 the OCA is a proposed dismissal order. (Id. App’x C). Moreover, the license grant is paired with

 mutual releases from liability. (Id. §§ 3.1–3.4). The OCA was intended to bring peace between

 Oyster and Coriant over a set of patents (and their families) that was being actively litigated at the

 time. The ’500 patent, asserted here, was not part of the “Litigation” settled by the OCA.

        It is clear, therefore, that Oyster and Coriant intended the OCA to settle a discrete set of

 claims over a discrete set of patent families in connection with existing litigation. Oyster and

 Coriant did not contract for an open-ended license to a portfolio of technologies, ideas, or inventive

 subject matter, as Defendants’ interpretation would have it. Defendants’ interpretation would

 effectively eschew any outer bounds to the license grant. Under Defendants’ interpretation, Coriant

 or its “Affiliates” could at any time attempt to expand the OCA’s scope by proffering an expert

 witness who opines that another patent is technologically related to the OCA’s “Patents-in-Suit.”

 Such an interpretation is inconsistent with Oyster’s and Coriant’s agreement to buy their peace

 over the “Patents-in-Suit.” Defendants’ interpretation is not reasonable in light of this

 straightforward language.




                                                  14
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 15 of 21 PageID #: 8571




                b.      Appendix B

        Appendix B also confirms that the OCA was not intended to be an open-ended license.

 Appendix B lists nine patents. Eight of those patents are the defined “Patents-in-Suit.” (OCA

 App’x B). The ninth patent, U.S. Patent No. 9,749,040, is a continuation of a U.S. Patent No.

 9,363,012, which is a “Patent-in-Suit” and is also listed in Appendix B. (Id.). The only patent listed

 in Appendix B that is not a “Patent-in-Suit” shares a priority relationship with a “Patent-in-Suit.”

 In other words, the only patent listed on the face of the OCA that is not a “Patent-in-Suit” is a

 related U.S. patent.

        Notably, it appears from the face of the OCA that Appendix B was initially titled

 “Representative List of Licensed Patents,” but the word “Representative” was crossed out with a

 pen. (Id.). Like each other page of the OCA, Appendix B bears the initials and date “KGC 6/28/18”

 in the lower right-hand corner. (Id.). Presumably, “KGC” is Kenneth G. Craft, the Coriant

 representative whose name and signature appears three times on the OCA’s signature page, also

 signed on June 28, 2018. (Id. at 11). The change from “Representative List of Licensed Patents”

 to “List of Licensed Patents” in Appendix B, initialed by Kenneth G. Craft contemporaneously

 with the signing of the OCA itself, is telling. At the time of execution, at least Coriant (and not

 just its attorneys) understood that the OCA was not intended to be an open-ended license of a

 technology portfolio—as Defendants (including Coriant) now contend.

        4.      The ’500 Patent Is Not Expressly Licensed

        The only reasonable interpretation of the term at issue is that “related U.S. patents” are

 patents that share a priority relationship with the defined “Patents-in-Suit.” This interpretation is

 consonant with the intent of the parties who executed the OCA. Further, the evidence within the

 four corners of the OCA overwhelmingly supports this conclusion. The ’500 Patent asserted here



                                                  15
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 16 of 21 PageID #: 8572




 is not a “Patent-in-Suit” under the OCA, and it does not share a priority relationship with a “Patent-

 in-Suit” either. It is therefore not a “related U.S. patent” within the meaning of the OCA. The Court

 is persuaded that the ’500 Patent is not expressly licensed, and Oyster’s claims against Defendants

 for infringement of the ’500 Patent are not released. Accordingly, Oyster’s MSJ should be

 GRANTED and Defendants’ MSJ should be DENIED as to express license and release.

        B.      Implied License

        In the alternative, Defendants contend that that Oyster’s assertion of the ’500 Patent is

 barred by legal estoppel under the doctrine of implied license. That doctrine prevents a licensor

 from later derogating a right granted to a licensee in exchange for valuable consideration. Cheetah

 Omni, 949 F.3d at 695–96; AMP, 389 F.2d at 452. In TransCore, the Federal Circuit found an

 implied license for an asserted patent that was “broader than, and necessary to practice” an

 expressly licensed patent. TransCore, 563 F.3d at 1278. Defendants contend that is the case here.

         Defendants argue that the assertion of the ’500 Patent derogates their express license to

 the ’592 Patent, which is a “Patent-in-Suit” under the OCA:

        As explained by Dr. [Paul] Prucnal [Defendants’ technical expert], there is no
        practical way to practice, for example, claim 14 of the ’592 patent, without also
        practicing asserted claim 16 of the ’500 patent. Every element of claim 14 of the
        ’592 patent is also in substance required by claim 16 of the ’500 patent; both claims
        require a transmitter with a laser, an optical fiber, a phase modulator, a receiver
        with an interferometer, and circuitry for switching between a phase-modulated
        mode and an amplitude modulated mode.

 (Dkt. No. 110 at 12 (citations omitted)). Defendants also note that the ’592 Patent’s specification

 incorporates the ’500 Patent by reference to teach switching between phase and amplitude

 modulation. (Id.).

        Oyster responds that implied license typically only extends to “related” patents. (Dkt. No.

 138 at 10 (quoting Cheetah Omni, 949 F.3d at 696)). Oyster also argues that Defendants’ implied



                                                  16
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 17 of 21 PageID #: 8573




 license argument fails because, despite “superficial similarities,” there are several differences

 between the claims of the ’500 Patent and the ’592 Patent:

         Among other things, the ’500 Patent requires a laser for transmitting amplitude-
         modulated signals, and the ’592 Patent has no such requirement. Moreover, the
         ’500 Patent requires an optical fiber to be connected at both the transmitter and
         receiver, which is not a requirement of the ’592 Patent. Finally, the ’500 Patent
         requires a dual-mode transmission system where as the ’592 Patent is limited to a
         card.

 (Dkt. No. 138 at 12). Oyster also notes that “phase modulated” as used in the ’592 Patent was

 construed to exclude amplitude modulation, whereas the ’500 Patent’s construction of this term

 does not have this restriction. Oyster explains that this difference in construction was due to

 “critical difference[s]” between the ’500 Patent and the patents asserted in the prior litigation. (Id.).

         A side-by-side comparison of claim 16 of the ’500 Patent and claim 14 of the ’592 Patent

 reveals several differences between the two:

            Claim 16 of ’500 Patent                  Claim 14 of ’592 Patent
                  (Asserted)                                  (Licensed)
  A dual-mode optical transmission system A card for transmitting data over at least one
  comprising:                             optical fiber, the card comprising:

           a transmitter having a laser for                   a transmitter having at least one laser
  transmitting amplitude-modulated signals in a       and a single phase modulator for phase
  first mode and phase-modulated signals in a         modulating all of the light from the laser so as
  second mode and a controller for switching an       to create phase-modulated optical signals in
  output of the laser between the first mode and      the light as a function of an input electronic
  the second mode, the second mode occurring          data stream;
  at a different time than the first mode;
                                                    a receiver having an interferometer for
         an optical fiber connected to the reading received optical signals;
  transmitter; and
                                                    and a switch for switching between an
         a receiver having an interferometer amplitude-modulated mode and a phase-
  being connected to the optical fiber.      modulated mode.

         In some respects, claim 14 of the ’592 Patent is broader than claim 16 of the ’500 Patent.

 The licensed ’592 Patent claims a laser that creates phase-modulated optical signals. The ’500


                                                    17
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 18 of 21 PageID #: 8574




 Patent claims a laser that transmits amplitude-modulated signals in a first mode and phase-

 modulated signals in a second mode. While the ’592 Patent claims an amplitude-modulated mode

 and a phase-modulated mode, it is otherwise is silent on what is required in each of these modes.

 The ’592 Patent does not state that the laser must transmit in an amplitude modulated mode, or

 that the output of the laser is even switched at all. The ’592 Patent merely claims two modes. A

 theoretical device that has a dual-mode receiver and a single-mode transmitter, for example, could

 practice claim 14 of the ’592 Patent but could not literally practice claim of the ’500 Patent.

           The ’500 Patent also requires an optical fiber connected to the transmitter and receiver, but

 the ’592 Patent does not have this requirement. Claim 14 of the ’592 Patent only mentions an

 optical fiber in the preamble.5

           In one respect, however, claim 16 of the ’500 Patent is broader than claim 14 of the ’592

 Patent. The Court held that the ’500 Patent does not exclude the use of amplitude modulation in

 the phase-modulation mode. (See Dkt. No. 88 at 15–16). In contrast, the Court construed phase

 modulation in the ’592 Patent to exclude amplitude modulation. (See Case No. 2:16-cv-1302, Dkt.

 No. 190 at 17–18). Thus, a device that uses amplitude modulation in the phase-modulation mode

 might practice claim 16 of the ’500 Patent but could not literally practice claim 14 of the ’592

 Patent.

           There is also a difference between the ’592 Patent’s claimed “switch” and the ’500 Patent’s

 claimed “controller.” These structures serve analogous functions (“for switching”), but it is not

 clear whether one encompasses the other.




 5
   The Court did not express an opinion on whether the preamble of the ’592 Patent claims are limiting (see Case No.
 2:16-cv-1302, Dkt. No. 190) and does not do so now. Thus, the Court does not address whether a “card” is a required
 structure of claim 14 either. Arctic Cat Inc. v. GEP Power Prods., 919 F.3d 1320, 1327 (Fed. Cir. 2019). This does
 not affect the Court’s conclusion, as claim 14 has other limitations not present in claim 16 of the ’500 Patent.

                                                         18
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 19 of 21 PageID #: 8575




        In short, claim 14 of the ’592 Patent and claim 16 of the ’500 Patent are overlapping sets,

 but the Court is not persuaded that one is a subset of the other. As a result, the Court is not

 persuaded that the ’500 Patent is strictly broader than and necessary to practice the expressly

 licensed ’592 Patent.

        Defendants’ argument that there is “no practical way to practice” claim 14 of the ’592

 Patent without also practicing claim 16 of ’500 Patent is without merit. So is their argument that

 the elements of claim 14 are present “in substance” in claim 16. The Federal Circuit has made

 clear that the relevant inquiry is whether the asserted patent’s “claim scope fully encompassed that

 of the claims of one of the licensed patents.” Endo, 746 F.3d at 1377 (citing TransCore, 563 F.3d

 at 1279). Under this inquiry, the relationship required is essentially as though the licensed claim is

 a dependent claim that depends from the asserted claim. Such is not the case here. The inquiry

 cannot, as Defendants contend, turn on some doctrine of equivalents-like analysis concluding that

 the differences between the two claims are insubstantial. In any event, Defendants’ argument in

 reliance on Dr. Prucnal’s opinions invites the Court to decide issues of fact and credibility on a

 motion for summary judgment. The Court rightly refuses such an invitation.

        Moreover, the Federal Circuit has strongly rejected the notion that implied license applies

 beyond continuations when the license agreement in question is limited to enumerated patents. In

 Endo, the Federal Circuit held that there was no implied license to patents that claimed priority to

 the same provisional application as an expressly licensed patent. Id. at 1378; see also Cheetah

 Omni, 949 F.3d at 695–96 (“In TransCore, we interpreted legal estoppel to provide an implied

 license to a related, later-issued patent that was broader than and necessary to practice an expressly

 licensed patent.” (emphasis added)). The court in Endo characterized cases such as TransCore and

 General Protecht as “stand[ing] for the rule that a license or a covenant not to sue enumerating



                                                  19
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 20 of 21 PageID #: 8576




 specific patents may legally estop the patentee from asserting continuations of the licensed patents

 in the absence of mutual intent to the contrary.” Endo, 746 F.3d at 1378 (emphasis in original).

 The court contrasted those cases with AMP, where the contract at issue gave the licensee a license

 “‘to practice, and cause to be practiced . . . throughout the world, each Subject Invention’—rather

 than any specific patents.” Id. (quoting AMP, 389 F.2d at 454) (emphasis in original). In Endo,

 however, “[t]he lack of a continuation relationship between any of the asserted and licensed patents

 and explicit disclaimer of any other licenses not within the literal terms of the contract [were]

 dispositive.” Id.

         Here, as noted above, the OCA expressly licenses certain enumerated “Patents-in-Suit” and

 their familial relations. The OCA is not, like the contract in AMP, a license to an idea, invention,

 or body of technology. Thus, it is no matter that the licensed ’592 Patent incorporates the ’500

 Patent’s specification by reference. A license is a covenant by the patentee not to enforce its patent

 rights against the licensee, and it is a bedrock principle that the claims, not the specification, define

 scope of the patentee’s rights in the first instance. Phillips v. AWH Corp., 415 F.3d 1303, 1312

 (Fed. Cir. 2005). The Court therefore declines to use the doctrine implied license to give

 Defendants more than what was bargained for in 2018. See Endo, 746 F.3d at 1378 (“We reject

 Appellees’ invitation to expand the implied license doctrine. You get what you bargain for. And

 we will not use the implied license doctrine to insert ourselves into that bargain and rewrite the

 contract.”).

         For these reasons, the Court concludes that the doctrine of implied license does not bar

 Oyster’s assertion of the ’500 Patent. Accordingly, Oyster’s MSJ should be GRANTED and

 Defendants’ MSJ should be DENIED as to implied license.




                                                    20
Case 2:19-cv-00257-JRG Document 245 Filed 03/23/21 Page 21 of 21 PageID #: 8577




 V.     CONCLUSION

        For the foregoing reasons, Oyster’s MSJ is GRANTED and Defendants’ MSJ is DENIED.

      So ORDERED and SIGNED this 23rd day of March, 2021.




                                                  ____________________________________
                                                  RODNEY GILSTRAP
                                                  UNITED STATES DISTRICT JUDGE




                                           21
